Exhibit 10.1

 

EXECUTION VERSION

 

Ferrellgas Partners, L.P.
Ferrellgas Partners Finance Corp.

 

$175,000,000

 

8⅝% Senior Notes due 2020

 

PURCHASE AGREEMENT

 

dated January 24, 2017

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Capital One Securities, Inc.

Fifth Third Securities, Inc.
 J.P. Morgan Securities LLC
Wells Fargo Securities, LLC

SunTrust Robinson Humphrey, Inc.
 BMO Capital Markets Corp.
PNC Capital Markets LLC



 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

January 24, 2017

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 As Representative of the
several Initial Purchasers listed
in Schedule A hereto

 

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Introductory.  Ferrellgas Partners, L.P., a Delaware limited partnership (the
“Company”), and Ferrellgas Partners Finance Corp., a Delaware corporation
(“Finance Corp.,” and together, with the Company, the “Issuers”), propose to
issue and sell to the several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $175,000,000 aggregate principal amount of the
Issuers’ 8⅝% Senior Notes due 2020 (the “Securities”). Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) has agreed to act as
representative (the “Representative”) of the several Initial Purchasers in
connection with the offering and sale of the Securities.

 

The Securities will be issued pursuant to an Indenture, dated as of April 13,
2010, by and among the Issuers and U.S. Bank National Association, as trustee
(the “Trustee”), as supplemented by the First Supplemental Indenture, dated as
of April 13, 2010, and a Second Supplemental Indenture, dated as of the Closing
Date (as defined in Section 2 hereof) (collectively, the “Indenture”). The
Securities will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a blanket
letter of representations and the riders thereto, to be dated on or before the
Closing Date (the “DTC Agreement”), among the Issuers, the Trustee and the
Depositary.

 

The Issuers have previously issued $280,000,000 aggregate principal amount of
their 8⅝% Senior Notes due 2020 under the Indenture and subsequently redeemed
$98,000,000 in principal amount of such notes, leaving $182,000,000 aggregate
principal amount of the 8⅝% Senior Notes due 2020 currently outstanding (the
“Existing Securities”). The Securities offered by the Issuers pursuant to this
Purchase Agreement constitute an issuance of “Additional Notes” under the
Indenture. Except as otherwise described in the Pricing Disclosure Package (as
defined below), the Securities offered by the Issuers pursuant to this Purchase
Agreement will have identical terms to the Existing Securities and will be
treated as a single class of “Notes” for all purposes under the Indenture.

 

The Issuers intend to use the proceeds of the offering of the Securities to
repay borrowings under the secured credit agreement, dated as of November 2,
2009 (as amended, the

 

--------------------------------------------------------------------------------


 

“Credit Facility”), of Ferrellgas, L.P., the Company’s operating partnership
(the “Operating Partnership”).

 

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Issuers and the Initial Purchasers, pursuant to which the
Issuers will agree to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement (the “Exchange
Offer Registration Statement”) under the Securities Act (as defined below)
relating to another series of debt securities of the Issuers with terms
substantially identical to the Securities (the “Exchange Securities”) to be
offered in exchange for the Securities (the “Exchange Offer”) and (ii) to the
extent required by the Registration Rights Agreement, a shelf registration
statement (the “Shelf Registration Statement”) pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the Securities, and
in each case, to use its reasonable best efforts to cause such registration
statements to be declared effective.

 

The Issuers, the Operating Partnership and Ferrellgas, Inc., a Delaware
corporation and the general partner of the Company and the Operating Partnership
(the “General Partner” and, together with the Issuers and the Operating
Partnership, the “Ferrellgas Parties”) understand that the Initial Purchasers
propose to make an offering of the Securities on the terms and in the manner set
forth herein and in the Pricing Disclosure Package (as defined below) and agree
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A under the Securities Act (“Rule 144A”) or Regulation S
under the Securities Act (“Regulation S”)).

 

The Issuers have prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 23, 2017 (the “Preliminary
Offering Memorandum”), and have prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated the date hereof (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities

 

2

--------------------------------------------------------------------------------


 

Exchange Act of 1934 (as amended, the “Exchange Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder) prior to the Time of Sale and incorporated by reference in the
Pricing Disclosure Package (including the Preliminary Offering Memorandum) or
the Final Offering Memorandum (as the case may be), and all references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Final
Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Time of Sale and incorporated by reference in
the Final Offering Memorandum.

 

The Ferrellgas Parties hereby confirm their agreements with the Initial
Purchasers as follows:

 

SECTION 1.                            Representations and Warranties.  Each of
the Ferrellgas Parties, jointly and severally, hereby represents and warrants to
each Initial Purchaser and agrees that, as of the date hereof and as of the
Closing Date (references in this Section 1 to the “Offering Memorandum” are to
(x) the Pricing Disclosure Package in the case of representations and warranties
made as of the date hereof and (y) the Pricing Disclosure Package and the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

 

(a)                                 Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 6 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(b)                                 None of the Issuers or, to the Issuers’
knowledge, their affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Ferrellgas
Parties make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act. None of the Issuers or, to the Issuers’
knowledge, their Affiliates, or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Ferrellgas Parties make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Issuers or, to the Issuers’ knowledge, their respective Affiliates or any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Ferrellgas Parties make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S

 

3

--------------------------------------------------------------------------------


 

and (ii) each of the Issuers and their Affiliates and any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Ferrellgas
Parties make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.

 

(c)                                  Neither the Pricing Disclosure Package, as
of the Time of Sale, nor the Final Offering Memorandum, as of its date or (as
amended or supplemented in accordance with Section 3(a), as applicable) as of
the Closing Date, contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Issuers in writing by any Initial
Purchaser through the Representative expressly for use in the Pricing Disclosure
Package, the Final Offering Memorandum or amendment or supplement thereto, as
the case may be, it being understood and agreed that the only such information
is that described in Section 7(b) hereof. The Pricing Disclosure Package
contains, and the Final Offering Memorandum will contain, all the information
specified in, and meeting the requirements of, Rule 144A(d)(4). The Issuers have
not distributed and will not distribute, prior to the later of the Closing Date
and the completion of the Initial Purchasers’ distribution of the Securities,
any offering material in connection with the offering and sale of the Securities
other than the Pricing Disclosure Package and the Final Offering Memorandum.

 

(d)                                 The Issuers have not prepared, made, used,
authorized, approved or distributed and will not prepare, make, use, authorize,
approve or distribute any written communication that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Issuers or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Additional Written
Communication”) other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Issuer Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not as of the Time of Sale, and at the Closing Date will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Issuer Additional Written Communication made in
reliance upon and in conformity with information furnished to the Issuers in
writing by any Initial Purchaser through the Representative expressly for use in
any Issuer Additional Written Communication.

 

(e)                                  The Issuers’ Annual Report on Form 10-K
most recently filed with the Commission and all reports for periods or dates
after July 31, 2016, which have been filed by the Company and/or Finance Corp.
pursuant to the Exchange Act, when they were filed with the Commission (or if an
amendment with respect to any such document was filed, when such amendment was
filed), conformed in all material respects to the

 

4

--------------------------------------------------------------------------------


 

requirements of the Exchange Act and the rules and regulations of the Commission
thereunder.

 

(f)                                   Each of the Ferrellgas Parties has been
duly incorporated or formed, as the case may be, and is an existing corporation,
limited liability company or limited partnership, as the case may be, in good
standing under the laws of its state of organization, with power and authority
(corporate, limited liability company or partnership, as the case may be) to own
its properties and conduct its business as described in the Offering Memorandum;
and the General Partner has full corporate power and authority to conduct its
business and to act as the general partner of the Company and the Operating
Partnership, in each case as described in the Offering Memorandum; and each of
the Ferrellgas Parties is duly qualified to do business as a foreign
corporation, limited liability company or a limited partnership, as the case may
be, in good standing in all other jurisdictions in which its ownership or lease
of property or the conduct of its business requires such qualification, except
to the extent that the failure to be so qualified or to be in good standing,
considering all such cases in the aggregate, would not reasonably be expected to
have a material adverse effect on the business, properties, condition (financial
or otherwise) or results of operations of the Ferrellgas Parties and all of
their subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(g)                                  Ferrell Companies, Inc. (“FCI”) is the sole
stockholder of the General Partner, holding 100% of the issued and outstanding
shares of capital stock of the General Partner; such shares of capital stock
have been duly authorized and validly issued and are fully paid and
non-assessable; and FCI owns such shares of capital stock free and clear of all
liens, encumbrances, charges or claims (“Liens”) (except for any such Liens that
are not, individually or in the aggregate, material to the ownership, use or
value of such shares of capital stock or as may have been publicly disclosed
prior to the date hereof).

 

(h)                                 The General Partner is the sole general
partner of the Company, with a general partner interest in the Company of 1.0%,
and holds all of the incentive distribution rights of the Company (the
“Incentive Distribution Rights”); such general partner interest and Incentive
Distribution Rights have been duly authorized and validly issued in accordance
with the Fourth Amended and Restated Agreement of Limited Partnership of the
Company, as amended (as it may be further amended and/or restated at or prior to
the time of purchase, the “Partnership Agreement”) and are fully paid (to the
extent required by the Partnership Agreement); and the General Partner owns such
general partner interest and Incentive Distribution Rights free and clear of all
Liens (except (i) for any such Liens that are not, individually or in the
aggregate, material to the ownership, use or value of such general partner
interest, (ii) as may have been publicly disclosed prior to the date hereof or
(iii) for restrictions on transferability contained in the Partnership
Agreement).

 

(i)                                     The limited partners of the Company hold
Common Units in the Company representing an aggregate 99.0% limited partner
interest; such limited partner interest consists of (as of January 24, 2017)
(i) 69,612,939 publicly-traded Common Units (representing an approximate 72%
limited partner interest), (ii) 22,776,251 Common

 

5

--------------------------------------------------------------------------------


 

Units (representing an approximate 24% limited partner interest) owned by FCI
and (iii) 4,358,475 Common Units (representing an approximate 4% limited partner
interest) beneficially owned by James E. Ferrell (such Common Units,
collectively, the “Existing Units”); the Existing Units are the only limited
partner interests of the Company that are issued and outstanding; all of the
Existing Units have been duly authorized and validly issued in accordance with
the Partnership Agreement and are fully paid and non-assessable (except as
non-assessability may be affected by certain provisions of the Delaware Revised
Uniform Limited Partnership Act); and all of the Existing Units have been issued
in compliance with all applicable securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right.

 

(j)                                    The General Partner is the sole general
partner of the Operating Partnership, with a general partner interest in the
Operating Partnership of 1.0101%; such general partner interest has been duly
authorized and validly issued in accordance with the Third Amended and Restated
Agreement of Limited Partnership of the Operating Partnership (as it may be
further amended and/or restated at or prior to the time of purchase, the
“Operating Partnership Agreement”) and is fully paid (to the extent required by
the Operating Partnership Agreement); and the General Partner owns such general
partner interest free and clear of all Liens (except (i) for any such Liens that
are not, individually or in the aggregate, material to the ownership, use or
value of such general partner interest, (ii) as may have been publicly disclosed
prior to the date hereof or (iii) for restrictions on transferability contained
in the Operating Partnership Agreement).

 

(k)                                 The Company is the sole limited partner of
the Operating Partnership, with a limited partner interest of 98.9899%; such
limited partner interest has been duly authorized and validly issued in
accordance with the Operating Partnership Agreement and is fully paid and
non-assessable (except as such non-assessability may be affected by certain
provisions of the Delaware Limited Partnership Act); and the Company owns such
limited partner interest free and clear of all Liens (except (i) for any such
Liens that are not, individually or in the aggregate, material to the ownership,
use or value of such limited partner interest, (ii) as may have been publicly
disclosed prior to the date hereof or (iii) restrictions on transferability
contained in the Operating Partnership Agreement). No options, warrants or other
rights to purchase, agreements or other obligations to issue or rights to
convert any obligation into any equity interest in the Operating Partnership are
outstanding, and there are no restrictions upon the voting or transfer of any
limited partner interests in the Operating Partnership.

 

(l)                                     The entities listed on Schedule B hereto
are the only subsidiaries, direct or indirect, of the Company. Each subsidiary
of the Company (other than the Operating Partnership and Finance Corp.) has been
duly incorporated or formed, as the case may be, and is an existing corporation
or limited liability company, as the case may be, in good standing under the
laws of the jurisdiction of its incorporation or formation, as the case may be,
with power and authority (corporate or limited liability company, as the case
may be) to own its properties and conduct its business as described in the
Offering Memorandum; and each subsidiary of the Company (other than the
Operating Partnership and Finance Corp.) is duly qualified to do business as a
foreign corporation or limited

 

6

--------------------------------------------------------------------------------


 

liability company, as the case may be, in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified or to be in good standing, considering all such cases in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
all of the issued and outstanding capital stock or limited liability company
interests, as the case may be, of each subsidiary of the Company (other than the
Operating Partnership) has been duly authorized and validly issued and is fully
paid and non-assessable (except as non-assessability may be affected by certain
provisions of the Delaware Limited Liability Company Act, the Texas Business
Organizations Code or the Louisiana Limited Liability Company Act); and the
capital stock or limited liability company interests, as the case may be, of
each subsidiary owned by the Company (other than the Operating Partnership),
directly or through subsidiaries, is owned free from Liens (except for such
Liens (i) as are not, individually or in the aggregate, material to the
ownership, use or value thereof, (ii) as are granted in connection with the
Credit Facility, or (iii) as otherwise disclosed in the Offering Memorandum).

 

(m)                             The Indenture and the Securities have been duly
authorized by the Issuers. On the Closing Date, the Indenture will have been
duly executed and delivered by the Issuers and, when the Securities are
delivered and paid for pursuant to this Agreement and authenticated in the
manner provided for in the Indenture, such Securities will have been duly
executed, issued and delivered by the Issuers and the Indenture and the
Securities will conform in all material respects to the description thereof
contained in the Offering Memorandum, and the Indenture and the Securities will
constitute valid and legally binding obligations of the Issuers (assuming the
due authorization, execution and delivery of the other parties to the
Indenture), enforceable in accordance with their terms, except that the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other laws now or hereafter in effect
relating to or affecting creditors’ rights generally, (ii) limitations under
Federal or state securities laws with respect to the rights of indemnification
or contribution thereunder, if any, and (iii) general principles of equity
(clauses (i) through (iii) collectively, the “Enforceability Exceptions”) and
the Securities will be entitled to the benefits of the Indenture.

 

(n)                                 Each of the Issuers has full power and
authority (corporate, limited liability company or partnership, as the case may
be) to authorize, issue and sell the Securities as contemplated by this
Agreement and to execute and deliver this Agreement, the Securities, the
Indenture, the Registration Rights Agreement and the Exchange Securities, as
applicable. This Agreement has been duly authorized, executed and delivered by
each of the Issuers.

 

(o)                                 The DTC Agreement has been duly authorized
by each of the Issuers and on the Closing Date, will have been duly executed and
delivered by each of the Issuers. When the DTC Agreement has been duly executed
and delivered by each of the Issuers, it will be the valid and legally binding
obligation of the Issuers (assuming the due authorization, execution and
delivery of the other parties thereto), enforceable against it

 

7

--------------------------------------------------------------------------------


 

in accordance with its terms, except that enforceability thereof may be limited
by the Enforceability Exceptions.

 

(p)                                 The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner for itself and as
attorney-in-fact for each of the limited partners of the Company pursuant to the
powers of attorney granted by the Partnership Agreement, and is a valid and
legally binding agreement of the General Partner and the Company, enforceable
against the General Partner and the Company in accordance with its terms, except
that enforceability thereof may be limited by the Enforceability Exceptions; and
the Operating Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and the Company and is a valid and legally
binding agreement of the General Partner and the Company, enforceable against
the General Partner and the Company in accordance with its terms, except that
enforceability thereof may be limited by the Enforceability Exceptions.

 

(q)                                 The Registration Rights Agreement has been
duly authorized by each of the Issuers and, on the Closing Date, will have been
duly executed and delivered by the Issuers. When the Registration Rights
Agreement has been duly executed and delivered by each of the Issuers, it will
be the valid and legally binding obligation of each of the Issuers (assuming the
due authorization, execution and delivery of the other parties thereto),
enforceable against each of them in accordance with its terms, except that
enforceability thereof may be limited by the Enforceability Exceptions. On the
Closing Date, the Registration Rights Agreement will conform in all material
respects to the description thereof in the Offering Memorandum.

 

(r)                                    The Operating Partnership Agreement has
been duly authorized, executed and delivered by the General Partner and the
Company and is a valid and legally binding agreement of the General Partner and
the Company, enforceable against the General Partner and the Company in
accordance with its terms, except as enforceability may be limited by the
Enforceability Exceptions.

 

(s)                                   Except as disclosed in the Offering
Memorandum, there are no contracts, agreements or understandings between the
Ferrellgas Parties, on the one hand, and any person, on the other hand, that
would give rise to a valid claim against any of the Ferrellgas Parties or any
Initial Purchaser for a brokerage commission, finder’s fee or other like
payment.

 

(t)                                    Assuming the accuracy of the
representations and warranties in Section 2(d) and except as disclosed in the
Offering Memorandum, no consent, approval, authorization, or order of, or filing
with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement, the Indenture
and the Registration Rights Agreement in connection with the issuance and sale
of the Securities by the Issuers, except (i) as have been or will be obtained or
made on or prior to the Closing Date, (ii) as may be required under federal or
state securities laws, (iii) for the filing of the Exchange Offer Registration
Statement or the Shelf Registration Statement and the order of the Commission
declaring the Exchange Offer Registration Statement or the Shelf Registration
Statement effective or (iv) as the failure to obtain or

 

8

--------------------------------------------------------------------------------


 

make would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the ability of the Issuers to execute, deliver and
perform the transactions contemplated by this Agreement, the Indenture and the
Registration Rights Agreement, as applicable, in accordance with their terms.

 

(u)                                 The execution, delivery and performance of
the Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale of the Securities and compliance with the terms and provisions
thereof will not (A) conflict with or result in a violation of any of the
provisions of the certificate of incorporation, certificate or agreement of
limited partnership, limited liability company agreement, articles of formation
or by-laws, as the case may be, of the Ferrellgas Parties, (B) conflict with or
violate in any material respect any law, rule, regulation, order, judgment or
decree applicable to any of the Ferrellgas Parties or any of their respective
subsidiaries, or by which any property or asset of any of the Ferrellgas Parties
or any of their respective subsidiaries, is or may be bound or (C) result in a
breach of any of the terms or provisions of, or constitute a default (with or
without due notice and/or lapse of time) under, any loan or credit agreement,
indenture, mortgage, note or other agreement or instrument to which any of the
Ferrellgas Parties or any of their respective subsidiaries is a party or by
which any of them or any of their respective properties or assets is or may be
bound, except, in the case of clause (B) or (C) where such conflict, violation,
breach or default will not prevent the consummation of the transactions
contemplated by the Indenture, this Agreement and the Registration Rights
Agreement and would not reasonably be expected to have a Material Adverse
Effect.

 

(v)                                 Except as disclosed in the Offering
Memorandum, each of the Ferrellgas Parties and their respective subsidiaries has
good and valid title to all real properties and good title to all personal
properties and assets described in the Offering Memorandum as being owned by
them, in each case free from liens, claims, security interests or other
encumbrances that would reasonably be expected to materially affect the value
thereof or materially interfere with the use made or to be made thereof by them,
taken as a whole, including liens, claims, security interests and other
encumbrances pursuant to mortgage and/or security agreements given as security
for certain non-compete agreements with the prior owners of certain businesses
previously acquired by the Ferrellgas Parties and their subsidiaries; and except
as disclosed in the Offering Memorandum, each of the Ferrellgas Parties and
their subsidiaries hold any leased real property or buildings under valid and
enforceable leases with no exceptions that would reasonably be expected to
materially interfere with the use made by them, taken as a whole.

 

(w)                               Each of the Ferrellgas Parties and their
consolidated subsidiaries have filed all federal, state and local income and
franchise tax returns required to be filed through the date of this Agreement
and have timely paid all taxes required to be paid by any of them, due thereon,
other than those (i) that are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP (as defined
below) or (ii) that, if not paid, would not reasonably be expected to have a
Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

(x)                                 Except as disclosed in the Offering
Memorandum, each of the Ferrellgas Parties and their subsidiaries possess
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it, except
for those which the failure to obtain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and have
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to any of the Ferrellgas Parties or any of their respective
subsidiaries, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(y)                                 Except as otherwise disclosed in the
Offering Memorandum or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) there is (A) no
grievance or arbitration proceeding arising out of or under collective
bargaining agreements pending, or to the best of the Ferrellgas Parties’
knowledge, threatened, against the Ferrellgas Parties or any of their respective
subsidiaries, and (B) no labor dispute with the employees of the Ferrellgas
Parties or their respective subsidiaries exists or, to the knowledge of the
Ferrellgas Parties, is imminent.

 

(z)                                  Each of the Ferrellgas Parties and their
respective subsidiaries owns, possesses or can acquire on reasonable terms,
adequate trademarks, trade names and other rights to inventions, know-how,
patents, copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by it or presently employed by it, and has not received any notice
of infringement of or conflict with asserted rights of others with respect to
any intellectual property rights that, if determined adversely to any of the
Ferrellgas Parties or any of their respective subsidiaries, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(aa)                          Except as disclosed in the Offering Memorandum,
none of the Ferrellgas Parties or any of their respective subsidiaries (i) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), (ii) owns or operates any
real property contaminated such that the clean-up or remediation is required by
applicable environmental laws, (iii) is liable for any off-site disposal or
contamination pursuant to any environmental laws, or (iv) is subject to any
claim relating to any environmental laws, which violation, contamination,
liability or claim would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(bb)                          Except as disclosed in the Offering Memorandum,
there are no actions, suits or proceedings pending, or to the knowledge of the
Ferrellgas Parties, threatened, against or affecting the Ferrellgas Parties or
any of their respective subsidiaries or any of their respective properties,
that, if determined adversely to any of the Ferrellgas Parties or any of their
respective subsidiaries would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or would materially and adversely
affect the

 

10

--------------------------------------------------------------------------------


 

ability of the Ferrellgas Parties to perform its or their obligations under the
Indenture, the Securities, this Agreement or the Registration Rights Agreement,
as applicable.

 

(cc)                            The financial statements of the Company and its
consolidated subsidiaries included in the Offering Memorandum present fairly in
all material respects the financial position, results of operations and cash
flows of all the entities purported to be shown thereby, at the dates and for
the periods indicated, and such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods indicated, except
as disclosed therein. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum and
the Pricing Disclosure Package fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto

 

(dd)                          Grant Thornton LLP, the accountants who certified
the financial statements and any supporting schedules thereto of the Company and
its consolidated subsidiaries for the fiscal years ended July 31, 2016, 2015 and
2014 incorporated by reference into the Offering Memorandum are independent
public accountants as required by the Securities Act, the Exchange Act and the
published rules and regulations promulgated thereunder and the rules and
regulations of the Public Company Accounting Oversight Board.

 

(ee)                            Except as disclosed in the Offering Memorandum,
since the date of the latest audited financial statements of the Company and its
consolidated subsidiaries included in the Offering Memorandum, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Ferrellgas Parties and their
subsidiaries taken as a whole; and, except as disclosed in or contemplated by
the Offering Memorandum or for the regular quarterly distributions on the
general partner and limited partner interests of the Company, there has been no
dividend or distribution of any kind declared, paid or made by any of the
Ferrellgas Parties on any class of their respective equity interests.

 

(ff)                              Each of the Issuers is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and files reports with the Commission on the Electronic Data Gathering,
Analysis, and Retrieval (EDGAR) system.

 

(gg)                            Each of the Ferrellgas Parties is not and, after
giving effect to (i) the offering and sale of the Securities and (ii) the
application of the proceeds thereof as described in the Offering Memorandum,
will not be an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the United States Investment Company Act of 1940 (as amended, the “Investment
Company Act”). Each of the Ferrellgas Parties is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Offering Memorandum, will be exempt from regulation as an
“investment company” as such term is defined in the Investment Company Act.

 

11

--------------------------------------------------------------------------------


 

(hh)                          No securities of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the Securities are
listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

 

(ii)                                  Except as otherwise disclosed in the
Offering Memorandum, each of the Ferrellgas Parties and their respective
subsidiaries maintain insurance covering their properties, operations, personnel
and businesses and the value of their respective properties as the Ferrellgas
Parties believe prudent. None of the Ferrellgas Parties or their respective
subsidiaries has received notice from any insurer or agent of such insurer that
substantial capital improvements (relating to the Ferrellgas Parties and their
subsidiaries on a consolidated basis) or other substantial expenditures will
have to be made in order to continue such insurance, and all such insurance is
outstanding and duly in force on the date hereof and will be outstanding and
duly in force at the Closing Date.

 

(jj)                                None of the Ferrellgas Parties has taken,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of either of the Issuers to facilitate the sale or resale of the
Securities.

 

(kk)                          Each of the Issuers is, and immediately after the
Closing Date will be, Solvent. As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

 

(ll)                                  Each of the Issuers and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Ferrellgas Parties make no representation) have
complied with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902(g)(2).

 

(mm)                  Except as disclosed in the Offering Memorandum, the
proceeds to the Issuers from the offering of the Securities will not be used to
purchase or carry any security.

 

(nn)                          The Securities and the Exchange Securities will
conform in all material respects to the respective descriptions thereof
contained in the Offering Memorandum.

 

(oo)                          On the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act, and the
rules and regulations of the Commission applicable to an indenture which is
qualified thereunder.

 

12

--------------------------------------------------------------------------------


 

(pp)                          On the Closing Date, the Exchange Securities will
have been duly authorized by each of the Issuers; and when the Exchange
Securities are issued, executed, authenticated and delivered in accordance with
the terms of the Exchange Offer Registration Statement and the Indenture, the
Exchange Securities will be entitled to the benefits of the Indenture and will
be the valid and legally binding obligations of the Issuers, enforceable in
accordance with their terms, except that the enforceability thereof may be
limited by the Enforceability Exceptions.

 

(qq)                          None of the Ferrellgas Parties nor any of their
subsidiaries is (i) in violation of its certificate of incorporation,
certificate or agreement of limited partnership, limited liability company
agreement, articles of formation or by-laws, as the case may be, or (ii) in
default in the performance of any obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of the Ferrellgas Parties or any of their
subsidiaries is a party or is bound or by which their property is bound, except,
in the case of clause (ii) as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(rr)                                Except as disclosed in the Offering
Memorandum, there are no contracts, agreements or understandings between either
of the Issuers, on the one hand, and any person, on the other hand, granting
such person the right to require either of the Issuers to file a registration
statement under the Securities Act with respect to any securities of either of
the Issuers, or to require either of the Issuers to include such securities with
the securities registered pursuant to any Registration Statement.

 

(ss)                              None of the Ferrellgas Parties or any of their
subsidiaries or any agent thereof acting on the behalf of them (other than the
Initial Purchasers, as to whom none of the Ferrellgas Parties nor any of their
subsidiaries make any representation) has taken, and none of them will take, any
action that would reasonably be expected to cause this Agreement or the issuance
or sale of the Securities to violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

(tt)                                No “nationally recognized statistical rating
organization” as such term is defined for purposes of the Exchange Act (i) has
imposed any condition (financial or otherwise) on any of the Ferrellgas Parties’
retaining any rating assigned to the Ferrellgas Parties or any of their
respective securities, or (ii) has indicated to the Ferrellgas Parties that it
is (A) downgrading, suspending, or withdrawing, or reviewing for a possible
change that does not indicate the direction of the possible change in, any
rating so assigned or (B) changing the outlook for any rating of any of the
Ferrellgas Parties or any of their respective securities (other than has
previously been publicly disclosed by such organization).

 

(uu)                          The statistical and market-related data included
in the Offering Memorandum are based on or derived from sources which the
Ferrellgas Parties reasonably believe to be reliable and accurate in all
material respects, and the Ferrellgas Parties have obtained the written consent
to the use of such data from such sources to the extent required.

 

13

--------------------------------------------------------------------------------


 

(vv)                          Each of the Ferrellgas Parties and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

(ww)                      Each of the Issuers and the Operating Partnership
maintains a system of internal accounting controls that is in compliance in all
material respects with the Sarbanes-Oxley Act and is sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with its management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Offering
Memorandum and the Pricing Disclosure Package fairly present the information
called for in all material respects and are prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(xx)                          Each of the Issuers and the Operating Partnership
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-14 of the Exchange Act) designed to ensure that information required to be
disclosed by each of the Issuers and the Operating Partnership in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported in accordance with the Exchange Act and the rules and
regulations thereunder. Each of the Issuers and the Operating Partnership has
carried out evaluations, under the supervision and with the participation of its
respective management, of the effectiveness of the design and operation of its
respective disclosure controls and procedures in accordance with Rule 13a-15 of
the Exchange Act. The Issuers’ auditors and the Audit Committee of the Board of
Directors of the General Partner have been advised of: (i) any significant
deficiencies in the design or operation of any internal controls of the Issuers
and the Operating Partnership that could adversely affect the ability of the
Issuers and the Operating Partnership to record, process, summarize, and report
financial data or any material weaknesses in internal controls; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in any of the Ferrellgas Parties’ internal controls.
Since the end of the period covered by the Issuers’ most recent annual report on
Form 10-K filed with the Commission, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(yy)                          Except as otherwise disclosed in the Offering
Memorandum, each of the Ferrellgas Parties and their respective subsidiaries and
any “employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974 (as amended, “ERISA,” which term, as used herein, includes
the regulations and published interpretations thereunder) established or
maintained by each of the Ferrellgas Parties, their respective subsidiaries or
their respective “ERISA Affiliates” (as defined below) are in compliance with
ERISA, except where such noncompliance, individually or in the

 

14

--------------------------------------------------------------------------------


 

aggregate, would not reasonably be expected to have a Material Adverse Effect.
“ERISA Affiliate” means, with respect to an Issuer or a subsidiary, any member
of any group of organizations described in Section 414 of the Internal Revenue
Code of 1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which such Issuer or
such subsidiary is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by an Issuer, its subsidiaries or any of
their ERISA Affiliates which would reasonably be expected to have a Material
Adverse Effect. No “employee benefit plan” established or maintained by an
Issuer, its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined in Section 4001(a)(19) of ERISA) which would reasonably
be expected to have a Material Adverse Effect. None of the Ferrellgas Parties,
their respective subsidiaries nor any of their respective ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code, that would
reasonably be expected to have a Material Adverse Effect.

 

(zz)                            No relationship, direct or indirect, exists
between or among any of the Ferrellgas Parties, on the one hand, and any
director, officer, partner, member, stockholder, customer or supplier of the
Ferrellgas Parties, on the other hand, that would be required by the Securities
Act to be described in a registration statement on Form S-1 that is not so
described in the Offering Memorandum. Except as otherwise disclosed in the
Offering Memorandum, there are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Ferrellgas Parties to or for the benefit of any of the
officers or directors of the Ferrellgas Parties or any of their respective
family members.

 

(aaa)                   None of the Ferrellgas Parties or their respective
subsidiaries, nor any director, officer or, to the knowledge of the Ferrellgas
Parties, any agent, affiliate, employee or other person associated with or
acting on behalf of the Ferrellgas Parties or their respective subsidiaries has:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment or benefit to any foreign or domestic government
official or employee (including of any government-owned or controlled entity or
of a public international organization) or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions or any other applicable anti-bribery or anti-corruption law; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment or benefit. The Ferrellgas Parties and their respective
subsidiaries have instituted, maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 

15

--------------------------------------------------------------------------------


 

(bbb)                   The operations of the Ferrellgas Parties and their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all jurisdictions where the
Ferrellgas Parties or any of their respective subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Ferrellgas Parties or any of their respective
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Ferrellgas Parties, threatened.

 

(ccc)                      None of the Ferrellgas Parties nor any subsidiary,
director, employee or officer thereof, nor, to the knowledge of the Ferrellgas
Parties, any affiliate or other person associated with or acting on behalf of
the Ferrellgas Parties or any of their respective subsidiaries is the subject or
target of Sanctions. None of the Ferrellgas Parties nor any subsidiary thereof,
is located, organized or resident in a Sanctioned Country. No part of the
proceeds of the offering of the Securities hereunder will be used, directly or
indirectly, by the Issuers in violation of Sanctions. For purposes hereof:
(i) “Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or other relevant
sanctions authority, or (b) the Canadian Office of the Superintendent of
Financial Institutions and (ii) “Sanctioned Country” shall mean, at any time, a
country or territory which is itself the subject or target of any Sanctions (at
the time of this Agreement, including but not limited to, Crimea, Cuba, Iran,
North Korea, Sudan and Syria). For the past five years, the Ferrellgas Parties
and their respective subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

Any certificate signed by a partner or an officer of any of the Ferrellgas
Parties and delivered to the Initial Purchasers or to counsel for the Initial
Purchasers shall be deemed to be a representation and warranty by such
Ferrellgas Party to each Initial Purchaser as to the matters set forth therein.

 

SECTION 2.                            Purchase, Sale and Delivery of the
Securities.

 

(a)                                 The Securities. Each of the Issuers agrees
to issue and sell to the Initial Purchasers, severally and not jointly, all of
the Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Issuers the aggregate principal amount of Securities set forth
opposite their names on Schedule A, at a purchase price of 94.3375% of the
principal amount thereof, payable on the Closing Date, in each case, on the
basis of the representations, warranties and agreements herein contained, and
upon the terms, subject to the conditions thereto, herein set forth.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Closing Date. Delivery of certificates
for the Securities in definitive form to be purchased by the Initial Purchasers
and payment therefor shall be made at the offices of Fried, Frank, Harris,
Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004 (or such
other place as may be agreed to by the Company and Merrill Lynch at 9:00 a.m.,
New York City time, on January 30, 2017, or such other time and date as Merrill
Lynch shall designate by notice to the Company (the time and date of such
closing are called the “Closing Date”).

 

(c)                                  Delivery of the Securities. The Issuers
shall deliver, or cause to be delivered, to Merrill Lynch for the accounts of
the several Initial Purchasers certificates for the Securities at the Closing
Date against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as Merrill Lynch may designate. Time shall be of
the essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Initial Purchasers.

 

(d)                                 Initial Purchasers as Qualified
Institutional Buyers. Each Initial Purchaser severally and not jointly
represents and warrants to, and agrees with, the Issuers that (i) it is a
“qualified institutional buyer” within the meaning of Rule 144A (a “Qualified
Institutional Buyer”), (ii) it will offer and sell Securities only to
(A) persons who it reasonably believes are Qualified Institutional Buyers in
transactions meeting the requirements of Rule 144A or (B) upon the terms and
conditions set forth in Annex I to this Agreement; and (iii) it will not offer
or sell Securities by any form of general solicitation or general advertising,
including but not limited to the methods described in Rule 502(c) under the
Securities Act.

 

SECTION 3.                            Certain Agreements of the Ferrellgas
Parties. Each of the Ferrellgas Parties, jointly and severally, agrees with the
several Initial Purchasers that:

 

(a)                                 As promptly as practicable following the
Time of Sale, the Issuers will prepare and deliver to the Initial Purchasers the
Final Offering Memorandum, which shall consist of the Preliminary Offering
Memorandum as modified only by the information contained in the Pricing
Supplement. The Issuers will not amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement. The Issuers will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the Initial
Purchasers shall not have objected to such amendment or supplement. If, at any
time prior to the later of the Closing Date and the completion of the resale of
the Securities by the Initial Purchasers, any event occurs as a result of which
the Pricing Disclosure Package or the Final Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
in the judgment of the Merrill Lynch or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Pricing Disclosure Package or the
Final Offering Memorandum to comply with law, the Issuers promptly will notify
Merrill Lynch of such event and promptly will prepare, at their own expense, an
amendment or supplement which will correct such statement or omission. The
Initial Purchasers’ delivery to offerees or

 

17

--------------------------------------------------------------------------------


 

investors of any such amendment or supplement shall not constitute a waiver of
any of the conditions set forth in Section 4 hereof. Before making or
distributing any Issuer Additional Written Communication, the Issuers will
furnish to the Initial Purchasers a copy of such written communication for
review and will not distribute any such written communication to which Merrill
Lynch reasonably objects.

 

Each of the Ferrellgas Parties hereby expressly acknowledges that the
indemnification and contribution provisions of Sections 7 and 8 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.

 

(b)                                 The Issuers will furnish to the Initial
Purchasers copies of the Pricing Disclosure Package and the Final Offering
Memorandum and all amendments and supplements to such documents, in each case,
as soon as available and in such quantities as the Initial Purchasers reasonably
request. Each of the Ferrellgas Parties, jointly and severally, will pay the
expenses of printing and distributing to the Initial Purchasers all such
documents.

 

(c)                                  The Issuers will cooperate with the Initial
Purchasers and counsel thereto in connection with the qualification of the
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States as Merrill Lynch
designates and the continuation of such qualifications in effect so long as
required for the resale of the Securities by the Initial Purchasers.
Notwithstanding the foregoing, neither of the Issuers shall be required to
qualify as a foreign corporation, limited liability company or partnership, as
the case may be, in any jurisdiction in which they are not so qualified or
subject themselves to taxation in excess of a nominal dollar amount in any such
jurisdiction where they are not then so subject (except service of process with
respect to the offering and sale of the Securities). The Issuers will advise the
Initial Purchasers promptly of the receipt by either of the Issuers of any
notice with respect to any suspension of the qualification or registration of
(or any such exemption relating to) the Securities for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose that occurs during the period of one year after the Closing Date, and in
the event of the issuance of any order suspending such qualification,
registration or exemption during the period of one year after the Closing Date,
each of the Issuers shall use its commercially reasonable efforts to obtain the
withdrawal thereof.

 

(d)                                 During the period of one year after the
Closing Date, the Ferrellgas Parties will not, and will not permit any of their
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been reacquired by any of them.

 

(e)                                  Each of the Ferrellgas Parties, jointly and
severally, will pay all expenses incidental to the performance of their
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses (not including fees and expenses of
Initial Purchasers’ counsel) of the Issuers in connection with the execution,
issue, authentication, packaging and initial delivery of the Securities and, as
applicable, the

 

18

--------------------------------------------------------------------------------


 

Exchange Securities, the preparation and printing of this Agreement, the
Registration Rights Agreement, the DTC Agreement, the Securities, the Indenture,
Pricing Disclosure Package and the Final Offering Memorandum and amendments and
supplements thereto, and any other document relating to the issuance, offer,
sale and delivery of the Securities and as applicable, the Exchange Securities;
(iii) the cost of any advertising approved in advance by the Issuers in
connection with the issue of the Securities; (iv) any expenses (including
reasonable fees and disbursements of counsel to the Initial Purchasers) incurred
in connection with qualification of the Securities or the Exchange Securities
for sale under the laws of such jurisdictions in the United States as Merrill
Lynch designates and the printing of memoranda relating thereto; (v) any fees
charged by investment rating agencies for the rating of the Securities or the
Exchange Securities; and (vi) expenses incurred in distributing (including any
form of electronic distribution) the preliminary offering memoranda, the Pricing
Disclosure Package and the Final Offering Memorandum (including any amendments
and supplements thereto). Each of the Ferrellgas Parties, jointly and severally,
will also pay or reimburse the Initial Purchasers (to the extent incurred by
them) for all reasonable travel expenses of the Initial Purchasers and the
officers and employees of the Ferrellgas Parties and any other expenses of the
Initial Purchasers and the Ferrellgas Parties in connection with attending or
hosting meetings with prospective purchasers of the Securities from the Initial
Purchasers, including net roadshows.

 

(f)                                   Each of the Issuers shall apply the net
proceeds from the sale of the Securities sold by it in the manner described
under the caption “Use of Proceeds” in the Pricing Disclosure Package.

 

(g)                                  The Issuers will cooperate with the Initial
Purchasers and use their commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.

 

(h)                                 Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, each of
the Issuers shall file, on a timely basis, with the Commission and the New York
Stock Exchange (“NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. At any time when an Issuer is not subject
to Section 13 or 15(d) of the Exchange Act and the Securities are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, for
the benefit of holders and beneficial owners from time to time of the
Securities, such Issuer shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information satisfying the requirements of Rule 144A(d)(4) under the Securities
Act.

 

(i)                                     In connection with the offering, until
Merrill Lynch shall have notified the Issuers and the other Initial Purchasers
of the completion of the resale of the Securities, none of the Ferrellgas
Parties or any of their affiliates has or will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Securities or attempt to induce any
person to purchase any Securities; none of the Ferrellgas Parties or any of
their affiliates will make

 

19

--------------------------------------------------------------------------------


 

bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Securities.

 

(j)                                    Except for the Exchange Offer
Registration Statement, during the period beginning on the date hereof through
and including the date that is 60 days after the date hereof, none of the
Ferrellgas Parties will offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Securities Act relating to, any United States
dollar-denominated debt securities issued or guaranteed by any of the Ferrellgas
Parties and having a maturity of more than one year from the date of issue, or
publicly disclose the intention to make any such offer, sale, pledge,
disposition or filing, in each case without the prior written consent of Merrill
Lynch.

 

(k)                                 None of the Ferrellgas Parties will at any
time offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, pledge,
contract or disposition would cause the exemption afforded by Section 4(a)(2) of
the Securities Act or the safe harbor of Regulation S thereunder to cease to be
applicable to the offer and sale of the Securities.

 

(l)                                     Each certificate for a Security will
bear the legend contained in “Notice to Investors” in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

(m)                             Except as stated in this Agreement and in the
Pricing Disclosure Package and the Final Offering Memorandum, the Ferrellgas
Parties will not take, directly or indirectly, any action designed to or that
might reasonably be expected to cause or result in stabilization or manipulation
of the price of the Securities.

 

Merrill Lynch, on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by an Issuer of any one or more of
the foregoing covenants or extend the time for their performance.

 

SECTION 4.                            Conditions of the Obligations of the
Initial Purchasers. The obligations of the several Initial Purchasers to
purchase and pay for the Securities as provided herein on the Closing Date shall
be subject to the accuracy of the representations and warranties on the part of
the Ferrellgas Parties herein on the date hereof and the Closing Date, to the
accuracy of the statements of officers of the Ferrellgas Parties made pursuant
to the provisions hereof, to the performance by the Ferrellgas Parties of their
obligations hereunder, and to the following additional conditions:

 

(a)                                 Accountant’s Comfort Letter. The Initial
Purchasers shall have received a “comfort letter,” dated the date of this
Agreement, of Grant Thornton LLP, in form and substance satisfactory to the
Initial Purchasers confirming that Grant Thornton LLP are independent public
accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder and covering certain financial
information in the Preliminary Offering Memorandum and the Pricing Supplement
and other customary matters.

 

20

--------------------------------------------------------------------------------


 

(b)                                 No Material Adverse Change or Ratings Agency
Change. For the period from and after the date of this Agreement and prior to
the Closing Date:

 

(i)                                     there shall not have occurred any
Material Adverse Effect, or any development that could reasonably be expected to
result in a Material Adverse Effect (any such occurrence is called a “Material
Adverse Change”), the effect of which, in the judgment of the Representative,
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Pricing Disclosure Package and the Offering Memorandum; and

 

(ii)                                  there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any securities or
indebtedness of any of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined in the
Exchange Act.

 

(c)                                  Opinions of Counsel for the Issuers. On the
Closing Date, the Initial Purchasers shall have received an opinion, dated the
Closing Date, of Bracewell LLP, counsel for the Issuers, the form of which is
attached as Exhibit A.

 

(d)                                 Opinion of Counsel for the Initial
Purchasers. On the Closing Date the Initial Purchasers shall have received the
favorable opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for
the Initial Purchasers, dated as of such Closing Date, with respect to such
matters as may be reasonably requested by the Initial Purchasers.

 

(e)                                  Officers’ Certificate. The Initial
Purchasers shall have received a written certificate or certificates, dated the
Closing Date, of the President or any Vice President and a principal financial
or accounting officer of each of the General Partner (on behalf of itself, the
Company and the Operating Partnership) and Finance Corp. to the effect set forth
in Section 4(b)(ii) hereof, and in which such officers, to their knowledge after
reasonable investigation, shall state (i) that the representations and
warranties of each of the Ferrellgas Parties, as the case may be, in this
Agreement are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date, (ii) that each of
the Ferrellgas Parties, as the case may be, has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date, and (iii) that, for the period from and after the
date of this Agreement and prior to the Closing Date, there has not occurred any
Material Adverse Change.

 

(f)                                   Bring-Down Comfort Letter. On the Closing
Date, the Initial Purchasers shall have received from Grant Thornton LLP a
“bring-down comfort letter” dated the Closing Date, in form and substance
satisfactory to the Initial Purchasers, in the form of the “comfort letter”
delivered on the date of this Agreement, except that (i) it shall cover certain
financial information in the Final Offering Memorandum and any amendment or

 

21

--------------------------------------------------------------------------------


 

supplement thereto and (ii) procedures shall be brought down to a date no more
than three (3) business days prior to the Closing Date.

 

(g)                                  Indenture. The Issuers and the Trustee
shall have entered into the Second Supplemental Indenture and the Indenture
shall be in full force and effect, and the Initial Purchasers shall have
received counterparts thereof, conformed as executed.

 

(h)                                 Registration Rights Agreement. The Issuers
and the Initial Purchasers shall have entered into the Registration Rights
Agreement, and the Initial Purchasers shall have received counterparts thereof,
conformed as executed.

 

(i)                                     CFO’s Certificate. The Initial
Purchasers shall have received on and as of the date of this Agreement and the
Closing Date a certificate of the chief financial officer of the Company in the
form of Exhibit B hereto.

 

Each of the Ferrellgas Parties will furnish the Initial Purchasers with such
conformed copies of such opinions, certificates, letters and documents as the
Initial Purchasers reasonably request. Merrill Lynch may in its sole discretion
waive on behalf of the Initial Purchasers compliance with any conditions to the
obligations of the Initial Purchasers hereunder, whether in respect of the
Closing Date or otherwise.

 

If any condition specified in this Section 4 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Ferrellgas Parties at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Sections 3(e), 5, 7 and 8 hereof shall at
all times be effective and shall survive such termination.

 

SECTION 5.                            Reimbursement of Initial Purchasers’
Expenses. If this Agreement is terminated by the Initial Purchasers pursuant to
Section 4 or 9 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Ferrellgas Parties to perform any
agreement herein or to comply with any provision hereof (other than by reason of
a default by any of the Initial Purchasers), the Ferrellgas Parties agree to
reimburse the Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, reasonable fees and disbursements
of counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

 

SECTION 6.                            Offer, Sale and Resale Procedures. Each of
the Initial Purchasers, on the one hand, and each of the Ferrellgas Parties, on
the other hand, hereby agree to observe the following procedures in connection
with the offer and sale of the Securities:

 

(A)                               Offers and sales of the Securities will be
made only by the Initial Purchasers or Affiliates thereof qualified to do so in
the jurisdictions in which such offers or sales are made. Each such offer or
sale shall only be made to persons whom the offeror or seller reasonably
believes to be Qualified Institutional Buyers or non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and

 

22

--------------------------------------------------------------------------------


 

sales of the Securities may be made in reliance upon Regulation S upon the terms
and conditions set forth in Annex I hereto, which Annex I is hereby expressly
made a part hereof.

 

(B)                               No general solicitation or general advertising
(within the meaning of Rule 502 under the Securities Act) will be used in the
United States in connection with the offering of the Securities.

 

(C)                               Upon original issuance by the Issuers, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Securities (and all securities issued in
exchange therefor or in substitution thereof, other than the Exchange
Securities) shall bear the following legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE, NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE
HEREOF, AGREES NOT TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO
THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER
OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) (THE “RESALE RESTRICTION
TERMINATION DATE”), EXCEPT THAT THE NOTES MAY BE TRANSFERRED (A) TO THE COMPANY
OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ENDORSED THEREON ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF AND
IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT) THAT, PRIOR TO SUCH TRANSFER,
FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE TRANSFER OF THE NOTES AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL

 

23

--------------------------------------------------------------------------------


 

AMOUNT OF NOTES LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUERS THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER (1) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF
THE 40-DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE (F) PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND (2) IN
EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

SECTION 7.                            Indemnification.

 

(a)                                 Indemnification of the Initial Purchasers.
Each of the Ferrellgas Parties, jointly and severally, agrees to indemnify and
hold harmless each Initial Purchaser, its affiliates, directors, officers and
employees, and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Ferrellgas Parties), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, Pricing Supplement, any Issuer
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Initial Purchaser and each such director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such director, officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not

 

24

--------------------------------------------------------------------------------


 

apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Issuers by the Initial
Purchasers through the Representative expressly for use in the Preliminary
Offering Memorandum, Pricing Supplement, any Issuer Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 7(a) shall be in
addition to any liabilities that the Ferrellgas Parties may otherwise have.

 

(b)                                 Indemnification of the Ferrellgas Parties.
Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Ferrellgas Parties, and each of their respective partners,
directors, officers and each person, if any, who controls the Ferrellgas Parties
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Ferrellgas
Parties or any such partner, director, officer or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, Pricing
Supplement, any Issuer Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, Pricing Supplement, any Issuer
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Issuers by such Initial Purchaser through
the Representative expressly for use therein; and to reimburse the Issuers and
each such partner, director, officer or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Issuers or such partner, director, officer or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Ferrellgas Parties hereby acknowledges that the only
information that the Initial Purchasers have furnished to the Issuers expressly
for use in the Preliminary Offering Memorandum, Pricing Supplement, any Issuer
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fourth and
fifth sentences of the twelfth paragraph and in the fourteenth paragraph under
the caption “Plan of Distribution” in the Preliminary Offering Memorandum and
the Final Offering Memorandum. The indemnity agreement set forth in this
Section 7(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

 

(c)                                  Notifications and Other Indemnification
Procedures. Promptly after receipt by an indemnified party under this Section 7
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it

 

25

--------------------------------------------------------------------------------


 

may have to any indemnified party under this Section 7 to the extent it is not
materially prejudiced as a proximate result of such failure and in any event
shall not relieve it from any liability which it may have otherwise than under
the indemnity agreement contained in this Section 7. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (Merrill Lynch in the case of Sections 7(b) and 8 hereof),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d)                                 Settlements. The indemnifying party under
this Section 7 shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 7, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
or disputed in good faith the indemnified party’s entitlement to such
reimbursement prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified

 

26

--------------------------------------------------------------------------------


 

party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include any statements as to or any
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

SECTION 8.                            Contribution.  If the indemnification
provided for in Section 7 hereof is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Ferrellgas Parties,
on the one hand, and the Initial Purchasers, on the other hand, from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Ferrellgas Parties, on
the one hand, and the Initial Purchasers, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Ferrellgas Parties, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (after deducting discounts and commissions
to the Initial Purchasers but before deducting expenses) received by the
Issuers, and the total purchase discounts and commissions received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Ferrellgas Parties, on the one hand, and
the Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Ferrellgas Parties, on the one hand, or the
Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 7 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 8; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 7 hereof for purposes of
indemnification.

 

The Ferrellgas Parties and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 8.

 

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the discount and commission
received by such Initial

 

27

--------------------------------------------------------------------------------


 

Purchaser in connection with the Securities distributed by it. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 8 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 8, each affiliate, director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of either of the Issuers, and each person, if any, who controls either
of the Issuers with the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as the Issuers.

 

SECTION 9.                            Termination of this Agreement.  Prior to
the Closing Date, this Agreement may be terminated by the Initial Purchasers by
notice given to the Issuers if at any time: (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission
or by the NYSE; (ii) trading in securities generally on either the Nasdaq Stock
Market or the NYSE shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such quotation system or
stock exchange by the Commission, the Nasdaq Stock Market, the NYSE or the
Financial Industry Regulatory Authority; (iii) a general banking moratorium
shall have been declared by any of federal or New York authorities; (iv) there
shall have occurred any outbreak or escalation of national or international
hostilities involving the United States or any crisis or calamity, or any change
in the United States or international financial markets, as in the judgment of
the Representative is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (v) in the judgment of the
Representative there shall have occurred any Material Adverse Change. Any
termination pursuant to this Section 9 shall be without liability on the part of
(a) the Ferrellgas Parties to any Initial Purchaser, except that in the case of
any termination pursuant to clause (i) or (v) of this Section 9, the Ferrellgas
Parties shall be obligated to reimburse the expenses of the Initial Purchasers
pursuant to Sections 3(e) and 5 hereof, (b) any Initial Purchaser to the
Ferrellgas Parties, or (c) any party hereto to any other party except that the
provisions of Sections 7 and 8 hereof shall at all times be effective and shall
survive such termination.

 

SECTION 10.                     Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Ferrellgas Parties, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Ferrellgas Parties or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

 

SECTION 11.                     Notices.  All communications hereunder shall be
in writing and shall be mailed, hand delivered, couriered or facsimiled and
confirmed to the parties hereto as follows:

 

If to the Initial Purchasers:

 

28

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated
50 Rockefeller Plaza
New York, New York 10020
 Facsimile: (212) 901-7897
Attention: High Yield Legal Department

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Facsimile: (212) 859-4000
Attention: Stuart H. Gelfond, Esq.

 

If to the Ferrellgas Parties:

 

Ferrellgas Partners, L.P.
7500 College Boulevard, Suite 1000
Overland Park, Kansas 66210
Facsimile: (816) 792-7985
Attention: Alan C. Heitmann

 

with a copy to:

 

Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Facsimile: (713) 221-1212
Attention: Robin J. Miles and Charles H. Still, Jr.

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 12.                     Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, including any substitute
Initial Purchasers pursuant to Section 15 hereof, and to the benefit of the
indemnified parties referred to in Sections 7 and 8 hereof, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any Subsequent
Purchaser of other purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.

 

SECTION 13.                     Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, then to the extent
practicable there shall be deemed to be made such minor changes (and only such
minor changes) as are necessary to make it valid and enforceable.

 

29

--------------------------------------------------------------------------------


 

SECTION 14.                     Governing Law Provisions and Waiver of Jury
Trial. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 15.                     Default of One or More of the Several Initial
Purchasers.  If any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Issuers for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 3(e), 5, 7 and 8 hereof shall at all
times be effective and shall survive such termination. In any such case either
the Initial Purchasers or the Issuers shall have the right to postpone the
Closing Date, as the case may be, but in no event for longer than seven days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 15. Any action taken under this Section 15 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

30

--------------------------------------------------------------------------------


 

SECTION 16.                     No Advisory or Fiduciary Responsibility.  Each
of the Ferrellgas Parties acknowledges and agrees that: (i) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Ferrellgas
Parties, on the one hand, and the several Initial Purchasers, on the other hand,
and the Ferrellgas Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Ferrellgas Parties or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Ferrellgas Parties with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Ferrellgas Parties on
other matters) or any other obligation to the Ferrellgas Parties except the
obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Ferrellgas
Parties and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and the
Ferrellgas Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Ferrellgas Parties and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Ferrellgas Parties hereby waive and release, to the fullest extent permitted by
law, any claims that the Ferrellgas Parties may have against the several Initial
Purchasers with respect to any breach or alleged breach of fiduciary duty.

 

SECTION 17.                     General Provisions.

 

(a)                                 Any action by the Initial Purchasers
hereunder may be taken by Merrill Lynch on behalf of the Initial Purchasers, and
any such action taken by Merrill Lynch shall be binding upon the Initial
Purchasers.

 

(b)                                 In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Ferrellgas
Parties, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

(c)                                  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

31

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this Agreement (i) “business
day” means any day on which the NYSE is open for trading and (ii) “subsidiary”
has the meaning set forth in Rule 405 of the rules and regulations under the
Securities Act.

 

(e)                                  This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit.

 

(f)                                   The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

32

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Ferrellgas Parties the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Alan C. Heitmann

 

 

Executive Vice President; Chief Financial
Officer and Treasurer

 

 

 

FERRELLGAS PARTNERS, L.P.

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Alan C. Heitmann

 

 

Executive Vice President; Chief Financial
Officer and Treasurer

 

 

 

FERRELLGAS PARTNERS FINANCE CORP.

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Alan C. Heitmann

 

 

Chief Financial Officer and Sole Director

 

 

 

FERRELLGAS, L.P.

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Alan C. Heitmann

 

 

Executive Vice President; Chief Financial
Officer and Treasurer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

CAPITAL ONE SECURITIES, INC.

FIFTH THIRD SECURITIES, INC.

J.P. MORGAN SECURITIES LLC

WELLS FARGO SECURITIES, LLC

SUNTRUST ROBINSON HUMPHREY, INC.

BMO CAPITAL MARKETS CORP.

PNC CAPITAL MARKETS LLC

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

 

By:

/s/ J. Lex Maultsby

 

 

Name:  J. Lex Maultsby

 

 

Title:   Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Aggregate
Principal Amount
of Securities to be
Purchased

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

54,775,000

 

Capital One Securities, Inc.

 

27,335,000

 

Fifth Third Securities, Inc.

 

27,335,000

 

J.P. Morgan Securities LLC

 

18,235,000

 

Wells Fargo Securities, LLC

 

18,235,000

 

SunTrust Robinson Humphrey, Inc.

 

14,525,000

 

BMO Capital Markets Corp.

 

7,280,000

 

PNC Capital Markets LLC

 

7,280,000

 

Total

 

$

175,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

SUBSIDIARIES OF FERRELLGAS PARTNERS, L.P.

 

1.              Ferrellgas, L.P., a Delaware limited partnership

2.              Ferrellgas Partners Finance Corp., a Delaware corporation

3.              Ferrellgas Receivables, LLC, a Delaware limited liability
company

4.              Ferrellgas Finance Corp., a Delaware corporation

5.              Blue Rhino Canada, Inc., a Delaware corporation

6.              Blue Rhino Global Sourcing, Inc., a Delaware corporation

7.              Uni Asia, Ltd, a Seychelles limited company

8.              Bridger Logistics, LLC, a Louisiana limited liability company

9.              Bridger Transportation, LLC, a Louisiana limited liability
company

10.       Bridger Leasing, LLC, a Louisiana limited liability company

11.       Bridger Energy, LLC, a Delaware limited liability company

12.       Bridger Storage, LLC, a Louisiana limited liability company

13.       Bridger Marine, LLC, a Delaware limited liability company

14.       Bridger Admin Services II, LLC, a Delaware limited liability company

15.       Bridger Rail Shipping, LLC, a Louisiana limited liability company

16.       South C&C Trucking, LLC, a Texas limited liability company

17.       Bridger Terminals, LLC, a Delaware limited liability company

18.       Bridger Swan Ranch, LLC, a Delaware limited liability company

19.       Bridger Real Property, LLC, a Delaware limited liability company

20.       J.J. Addison Partners, LLC, a Texas limited liability company

21.       J.J. Karnack Partners, LLC, a Texas limited liability company

22.       J.J. Liberty, LLC, a Texas limited liability company

23.       Bridger Environmental, LLC, a Texas limited liability company

24.       Bridger Lake, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of]

 

Opinion of counsel of Bracewell LLP to be delivered pursuant to Section 4(c) of
the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of]

 

Chief Financial Officer’s Certificate

 

January [·], 2017

 

This Chief Financial Officer’s Certificate (this “Certificate”) is delivered
pursuant to Section 4(i) of the Purchase Agreement, dated as of January 24, 2017
(the “Purchase Agreement”) among Ferrellgas Partners, L.P. (the “Company”),
Ferrellgas Partners Finance Corp. (“Finance Corp.” and, together with the
Company, the “Issuers”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the representative of the several initial purchasers named in Schedule A
thereto in connection with the offer and sale of $175,000,000 aggregate
principal amount of the 8⅝% Senior Notes due 2020 (the “Securities”) of the
Issuers. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Purchase Agreement.

 

I, Alan C. Heitmann, the Executive Vice President, Chief Financial Officer and
Treasurer of Ferrellgas, Inc., a Delaware corporation and the general partner of
the Company and the Operating Partnership, hereby certify in such capacity on
behalf of the Company and not in any individual capacity (and without any
personal liability in respect thereof), that:

 

1.                                      I am providing this certificate in
connection with the offering by the Issuers of the Securities pursuant to the
Purchase Agreement, as described in the [Preliminary Offering Memorandum/Final
Offering Memorandum].

 

2.                                      I am responsible for supervising the
preparation of the Company’s financial statements and knowledgeable with the
financial accounting, reporting and control systems of the Company.

 

3.                                      I have read the [Preliminary Offering
Memorandum/Final Offering Memorandum], including the documents incorporated by
reference therein.

 

4.                                      I have supervised the preparation of and
reviewed the circled information contained on the attached Schedule I, which is
included in or incorporated by reference into the [Preliminary Offering
Memorandum/Final Offering Memorandum]. I certify that the circled information
identified on Schedule I either appears in or has been directly derived from the
accounting records of the Ferrellgas Parties; and, to the best of my knowledge,
such information is true and correct.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

--------------------------------------------------------------------------------